Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of claims 1-9 in the reply filed on December 17th, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of preparing the separator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17th, 2020.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0050984 Al).
Regarding claim 1, Park discloses a negative active material for a rechargeable lithium battery, the negative active material comprising: a core comprising crystalline carbon ([0015] – 
Regarding claim 2, Park discloses that the metal of the metal alkoxide is Al, Mg ([0128]), or Ti ([0141]).
Regarding claim 3, Park discloses the metal alkoxide is a metal methoxide, a metal ethoxide ([0129] - [0130]), titanium isopropoxide ([0141]), or aluminum isopropoxide ([0144]).
Regarding claim 4, Park discloses that the metal alkoxide is on the surface of the core in a form of a layer ([0062] and [0121]).
Regarding claim 9, Park discloses a rechargeable lithium battery comprising: a negative electrode comprising the negative active material; a positive electrode comprising a positive active material; and an electrolyte ([0150]-[0155]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0050984 Al) as applied to claim 1 above.
Regarding claims 5, Park discloses that an amount of the metal alkoxide is in a range of about 0.1 wt% to about 20 wt%, based on 100 wt% of the core ([0127]).
Park does not explicitly disclose the claimed amount of the metal alkoxide in a range of about 0.03 wt% to about 0.1 wt%, based on 100 wt% of the core.
Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Park teaches that when the amount of the metal alkoxide is too low, a coating effect of the metal alkoxide may be negligible ([0077]). When the amount of the metal alkoxide is too high, this may lead to reduced specific capacity (Park [0077]).  These teachings establish the amount of the metal alkoxide as a result effective parameter. 
While Park does not explicitly disclose the claimed amount of the metal alkoxide in a range of about 0.03 wt% to about 0.1 wt%, based on 100 wt% of the core, it would have been obvious to one of ordinary skill in the art at the time of filing to have optimized this result effective parameter and selected the overlapping portion of the range of 0.1 wt% to about 20 wt%, based on 100 wt% of the core taught by Park in order to avoid reducing the specific capacity of the material and to avoid having negligible coating effects. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0050984 Al) as applied to claim 1 above in further view of Maeda (US 2012/0021298 A1).
Regarding claim 6, Modified Park (US 2014/0050984 Al) discloses all elements of the current invention as stated above including  that an amount of the metal alkoxide is in a range of about 0.1 wt% to about 20 wt%, based on 100 wt% of the core ([0127]).
Park does not disclose that an amount of the metal alkoxide is in a range of about 0.03 wt% to about 0.05 wt%, based on 100 wt% of the core.
Maeda discloses a positive active material including core particles and a coated layer including a metal compound ([0013]), wherein the metal compound may be a metal alkoxide ([0015]).  
Maeda teaches that an amount of the added metal alkoxide may be from about 0.01 wt % to about 5.0 wt % on a metal basis with respect to the total amount of the core particles ([0035]).
	Case law holds that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See 
	Maeda further teaches that if the amount of the added metal alkoxide is too small, the coated surface area of the core particles may not be large enough to inhibit the layered lithium composite oxide of the core particles from reacting with the solid electrolyte ([0035]).  These teachings establish the amount of the added metal alkoxide as a result effective parameter.	
While Maeda does not explicitly disclose the claimed amount of the metal alkoxide in a range of about 0.03 wt% to about 0.05 wt%, based on 100 wt% of the core, it would have been obvious to one of ordinary skill in the art at the time of filing to have optimized this result effective parameter and selected the encompassed portion of the range of about 0.01 wt% to about 5 wt% the core taught by Maeda in order to  inhibit the layered lithium composite oxide of the core particles from reacting with the solid electrolyte.
8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0050984 Al) as applied to claim 1 above in view of Yushin et al. (US 2017/0233579 Al).
	Regarding claims 7 and 8, Modified Park discloses all elements of the current invention as stated above except that the metal alkoxide is a nanoparticle having an average particle diameter (D50) in a range of about 100 nm to about 500 nm.
	Yushin discloses a method for producing nanomaterials that may be used to improve battery components and improve batteries therefrom ([0009]).

	Case law holds that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08
	Yushin further teaches that materials like aluminum alkoxides produced by the disclosed method have useful properties like high strength, high toughness, high activity, high thermal stability, low thermal expansion, and high surface area ([0033]).
	While Yushin does not explicitly disclose the claimed metal alkoxide nanoparticle having an average particle diameter (D50) in a range of about 100 nm to about 500 nm, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the encompassed portion of the range for the metal alkoxide nanoparticle diameter of 2 nm to around 10 microns taught by Yushin in order to provide high strength, high toughness, high activity, high thermal stability, low thermal expansion, and high surface area.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORAYA JASMYN JOHNSON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/Magali P Slawski/Primary Examiner, Art Unit 1721